FILED
                             NOT FOR PUBLICATION                               AUG 01 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 12-30369

               Plaintiff - Appellee,               D.C. No. 1:11-cr-00022-JDS

  v.
                                                   MEMORANDUM *
ROBIN BOLTON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Robin Bolton appeals from the district court’s judgment and challenges the

18-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Bolton contends that the district court erred by failing to (i) explain the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence sufficiently to permit meaningful appellate review and (ii) discuss the

applicable Sentencing Guidelines range and applicable 18 U.S.C. § 3553(a)

sentencing factors. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The court

considered the advisory Guidelines and section 3553(a) sentencing factors, and

adequately explained the sentence.

      AFFIRMED.




                                          2                                     12-30369